      Case 2:20-cv-05232-NIQA Document 18-1 Filed 01/15/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER GARDIER,       :
                           :
              Plaintiff,   :
                           :
     v.                    :                 NO. 20-CV-5232
                           :
TRANS UNION LLC, EQUIFAX :                   JUDGE ALEJANDRO
INFORMATION SERVICES, LLC, :
and FIDELITY DEPOSIT AND   :
DISCOUNT BANK d/b/a        :
FIDELITY BANK,             :
                           :
              Defendants.  :                 ELECTRONICALLY FILED

                                    ORDER


      AND NOW, this _____ day of January 2021, upon consideration of the
parties’ Stipulation of Extension of Time for Defendant The Fidelity Deposit &
Discount Bank d/b/a Fidelity Bank to respond to Plaintiff’s Complaint, IT IS
HEREBY ORDERED THAT the Stipulation is GRANTED. The deadline for
Defendant Fidelity Bank to answer, move or otherwise respond to Plaintiff’s
complaint is extended to February 3, 2021.


                                      BY THE COURT:




                                      NITZA I. QUIÑONES ALEJANDRO
                                      Judge, United States District Court
